DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and 11 both contain impermissible new matter by improperly broadening the scope of the claimed invention, by failing to require that the fire-fighting foam solution, made by the claimed method, is a self-expanding fire-fighting foam solution. It is absolutely clear from applicant’s originally filed specification, claims and self-expanding fire-fighting foam solutions, see specification paragraphs [0009]-[0010], [0037]-[0038], original claims and abstract.
Claims 2-10 and 12-18 are also being rejected here because they are either directly or indirectly dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,463,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are deemed to be a subset of the pending claims.

The following is an examiner’s statement on why the pending claims are presently free of any prior-art rejections.
The specific novel and unobvious aspect of applicant’s claimed invention is applicant’s method steps of: expelling air with inert gas from the container (claim 1) or pressurizing a container with an inert gas simultaneously expelling oxygen from the container (claim 11), prior to the addition of a foam concentrate and water to the container, followed by mixing the foam concentrate and water in the container to produce the fire-fighting foam solution.  



1) Phillips et al. Patent Application Publication No.: 2013/0206428 A1 teaches automatically activated fire suppression system providing a system that releases fire suppressant foam, or aqueous film forming material ("AFFF") over a flammable material 
Applicant’s claimed method is patentable distinct from Phillips et al.’s method for a number of reasons but specifically because Phillips et al. fails to teach or suggests Applicant’s method steps of: expelling air with inert gas from the container (claim 1) or pressurizing a container with an inert gas simultaneously expelling oxygen from the container (claim 11), prior to the addition of a foam concentrate and water to the container, followed by mixing the foam concentrate and water in the container to produce the fire-fighting foam solution.  

2) Smagac U.S. Patent Number 5,623,995 teaches a fire suppressant foam generation and application apparatus that produces a low moisture content fire suppressant foam for use in firefighting applications. The reduction in the water content of the fire suppressant foam is accomplished by the use of pressurized gas in place of water along with a stata tube apparatus to agitate the foam/water mixture to create the fire suppressant foam. A pressurized gas operated pump can be used to actively draw the water/foam mixture from a supply tank and supply it under pressure to the stata tube 
Applicant’s claimed method is patentable distinct from Smagac’s method for a number of critical reasons, such as the fact that the pressurized inert gas source is stored in a separate container from the foam concentrate/water mixture. As such, the foam concentrate/water mixture itself is NOT under a pressurized inert atmosphere that has been purged from air. 

3) Stults U.S. Patent Number 3,709,302 teaches a self-contained high expansion foam fire extinguishing system providing an independent source of pressurization to a container holding a mixture of water and foam concentrate for delivery to a foam generator having a plurality of nozzle members and a stratified screen to produce high expansion foam upon activation of the system by a fire detecting sensor.
Applicant’s claimed method is patentable distinct from Stults’ method for a number of critical reasons, such as the fact that the pressurized inert gas source is stored in a separate container from the foam concentrate/water mixture. As such, the foam concentrate/water mixture itself is NOT under a pressurized inert atmosphere that has been purged from air. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761